Name: 2011/184/EU: Commission Decision of 24Ã March 2011 on the allocation of quantities of controlled substances allowed to be imported or produced for laboratory and analytical uses in the Union in 2011 under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (notified under document C(2011) 1819)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  chemistry;  environmental policy;  research and intellectual property
 Date Published: 2011-03-25

 25.3.2011 EN Official Journal of the European Union L 79/14 COMMISSION DECISION of 24 March 2011 on the allocation of quantities of controlled substances allowed to be imported or produced for laboratory and analytical uses in the Union in 2011 under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (notified under document C(2011) 1819) (Only the Dutch, English, French, German, Italian, Spanish and Swedish texts are authentic) (2011/184/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Article 10(2) thereof, Whereas: (1) The Union has already phased out the production and consumption of controlled substances for most uses. The Commission is required to determine the quantities of controlled substances other than hydrochlorofluorocarbons that may be used for essential laboratory and analytical uses, and the companies that may use them. (2) The Commission has published a notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2011 and undertakings intending to request for 2011 a quota for these substances intended for laboratory and analytical uses (2) and has received declarations on intended laboratory and analytical uses of controlled substances for 2011. (3) The determination of the allocated quota shall ensure that the quantitative limits set out in Article 10(6) are respected. As those quantitative limits include quantities of hydrochlorofluorocarbons licensed for laboratory and analytical uses, the production and import of hydrochlorofluorocarbons for those uses should also be covered by this Decision. (4) The quantity resulting from the deduction of the quantities allocated to undertakings which produced or imported under licence in the years 2007 to 2009 from the maximum quantity of 110 ODP tons should be allocated to undertakings for which no production or import licences were issued in the reference period 2007 to 2009. The allocation mechanism should ensure that all undertakings requesting a new quota receive an appropriate share of the quantities to be allocated. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 The quotas for importing and producing controlled substances for laboratory and analytical uses in the year 2011 shall be allocated to the undertakings listed in Annex I. The maximum quantities that may be produced or imported in 2011 for laboratory and analytical uses allocated to these undertakings are set out in Annex II. Article 2 This Decision shall apply from 1 January 2011 and shall expire on 31 December 2011. Article 3 This Decision is addressed to the following undertakings: ABCR Dr Braunagel GmbH & Co. Im Schlehert 10 76187 Karlsruhe Germany Acros Organics BVBA Janssen Pharmaceuticalaan 3a 2440 Geel Belgium Airbus Operations SAS Route de Bayonne 316 31300 Toulouse France Arkema France SA 420, rue dEstienne DOrves 92705 Colombes Cedex France Bayer CropScience AG (DEU) GebÃ ¤ude A729 41538 Dormagen Germany Eras Labo (FRA) 222 D1090 38330 Saint-Nazaire-les-Eymes France Harp International Ltd Gellihirion Industrial Estate Rhondda, Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe BV Laarderhoogtweg 18 1101 EA Amsterdam Netherlands Honeywell Specialty Chemicals GmbH Wunstorfer Strasse 40 Postfach 100262 30918 Seelze Germany LGC Standards GmbH Mercatorstr. 51 46485 Wesel Germany Mallinckrod Baker BV Teugseweg 20 7418 AM Deventer Netherlands Mebrom NV Assenedestraat 4 9940 Rieme Ertvelde Belgium Merck KGaA Frankfurter Strasse 250 64271 Darmstadt Germany Mexichem UK Ltd (ex Ineos Fluor) PO Box 13 The Heath, Runcorn Cheshire WA7 4QX United Kingdom Ministry of Defence Defence Fuel Lubricants and Chemicals PO Box 10.000 1780 CA Den Helder Netherlands Panreac Quimica SA Pol. Ind. Pla de la Bruguera, C/Garraf 2 08211 Castellar del VallÃ ¨s-Barcelona Spain Sicor Spa Via Terazzano 77 20017 Rho Italy Sigma Aldrich Chimie SARL 80, rue de Luzais LIsle dAbeau Chesnes 38297 St Quentin Fallavier France Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham SP8 4XT United Kingdom Sigma Aldrich Laborchemikalien GmbH Wunstorfer Strasse 40 Postfach 100262 30918 Seelze Germany Sigma Aldrich Logistik GmbH Riedstrasse 2 89555 Steinheim Germany Solvay Fluor GmbH Hannover Hans-Boeckler-Allee 20 30173 Hannover Germany Stockholm University Department of Applied Environmental Science (ITM) 10691 Stockholm Sweden Tazzetti Fluids SRL Corso Europa n. 600/a Volpiano (TO) Italy VWR International SAS 201 rue Carnot 94126 Fontenay-sous-Bois France Done at Brussels, 24 March 2011. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ C 107, 27.4.2010, p. 20. ANNEX I Undertakings entitled to produce or import for laboratory and analytical uses The quota of controlled substances which may be used for laboratory and analytical uses, are allocated to: Company ABCR Dr Braunagel GmbH & Co [DE] Acros Organics BVBA [BE] Airbus Operations SAS [FR] Arkema France SA [FR] Bayer CropScience AG [DE] Eras Labo [FR] Harp International Ltd [UK] Honeywell Fluorine Products Europe BV [NL] Honeywell Specialty Chemicals GmbH [DE] LGC Standards GmbH [DE] Mallinckrod Baker BV [NL] Mebrom NV [BE] Merck KGaA [DE] Mexichem UK Ltd (ex Ineos Fluor) [UK] Ministry of Defence [NL] Panreac Quimica SAU [ES] Sicor Spa [IT] Sigma Aldrich Chimie SARL [FR] Sigma Aldrich Company Ltd [UK] Sigma Aldrich Laborchemikalien GmbH [DE] Sigma Aldrich Logistik GmbH [DE] Solvay Fluor GmbH [DE] Stockholm University [SE] Tazzetti Fluids SRL [IT] VWR Intern. SAS [FR] ANNEX II This Annex is not published because it contains sensitive commercial information.